Van Wyok, Ch. J.
The action is for the price of defendant’s advertisements inserted by plaintiff in “ Life,” and the only exception in the case is by plaintiff to the refusal of his request to direct a verdict for him. The defense by allegation and proof was that the advertisements had been published in “ Life ” by one Haulenbeck as principal under an order given to him by defendant, and that Haulenbeck had paid to Life Company for the same $480, and had submitted bills for same, receipted by the Life Company, to defendant. Plaintiff’s contention was that this order was received by Haulenbeck as his agent. It appears that Haulenbeck had for several years réceived orders for such publications from defendant and then turned them over to plaintiff, who had had them so published in “Life,” giving to Haulenbeck one-third of' the sums so paid by defendant as his part of the-profit. Defendant’s contention was, that these orders were given to Haulenbeck as principal; had been paid for by him, and the receipted bills presented to defendant and payment thereof demanded of him by Haulenbeck. The proof certainly raised the only question which was litigated at trial; that is, whether the orders were given to and received by Haulenbeck as principal or as plaintiff’s agent, and justifies the jury’s finding that defendant was liable to Haulenbeck and not to plaintiff for the claim.
Judgment and order affirmed, with costs.
Schuchman and O’DwyEr, JJ., concur.
Judgment and order affirmed, with costs.